Citation Nr: 1207403	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-04 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a bilateral eye disorder, as secondary to the service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for a bladder disorder, as secondary to the service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for a kidney disorder, as secondary to the service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for a bilateral foot disorder, as secondary to the service-connected diabetes mellitus, type II.

5.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L.R.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Huntington, West Virginia; and from October 2008, and May 2009 rating decisions of the RO in Nashville, Tennessee.  During the current appeal, and specifically in July 2011, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

Further, in adjudicating the claims on appeal, the RO considered the issues of service connection for bilateral eye, bladder, kidney, and bilateral feet disorders, on a direct basis and also as secondary to the service-connected diabetes mellitus, type II.  However, the Veteran's contentions throughout this appeal have indicated that he only claims service connection on a secondary basis.  The Veteran has not contended that he has bilateral eye, bladder, kidney, and bilateral feet disorders that are directly related to his military service; rather, his arguments have been that they are either caused, or aggravated, by his service-connected diabetes mellitus, type II.  Accordingly, the Board has characterized the issues as set forth on the title page of this decision and will only address these issues on a secondary basis only.  

Since the last supplemental statement of the case, additional evidence in the form of medical records has been received, which relate to the issues on appeal.  The Veteran specifically waived his right to have the RO consider the private treatment records received in the first instance.  38 C.F.R. § 20.1304(c) (2011).  However, some of the records are VA treatment records, which were not accompanied with a waiver.  Normally, absent a waiver from the Veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, the VA records are not pertinent to the issues on appeal because they relate to other disabilities.  Consequently, a remand is not necessary.


FINDINGS OF FACT

1.  By an unappealed February 2004 rating action, the RO denied service connection for a bilateral eye disorder, as secondary to the service-connected diabetes mellitus, type II.

2.  Evidence received after the February 2004 denial of service connection for a bilateral eye disorder, as secondary to the service-connected diabetes mellitus, type II, relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.

3.  At no time during the appeal period has a bilateral eye disorder been diagnosed.  

4.  At no time during the appeal period has a bladder disorder been diagnosed.

5.  At no time during the appeal period has a kidney disorder been diagnosed.  

6.  At no time during the appeal period has a bilateral foot disorder other than the service-connected peripheral neuropathy of the lower extremities been diagnosed.  

7.  The Veteran's service-connected diabetes mellitus, type II, is manifested by the need for restricted diet, an oral hypoglycemic agent, and insulin, but not by the need to regulate activities.


CONCLUSIONS OF LAW

1.  The RO's February 2004 denial of service connection for a bilateral eye disorder, as secondary to the service-connected diabetes mellitus, type II, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

2.  Evidence received since the final February 2004 rating action is new and material, and the claim for service connection for bilateral eye disorder, as secondary to the service-connected diabetes mellitus, type II, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).

3.  A bilateral eye disorder is not proximately due to, or the result of, the service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

4.  A bladder disorder is not proximately due to, or the result of, the service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

5.  A kidney disorder is not proximately due to, or the result of, the service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

6.  A bilateral foot disorder is not proximately due to, or the result of, the service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

7.  The criteria for a rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions in particular, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

As for the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for a bilateral eye disorder, as secondary to the service-connected diabetes mellitus, type II, the Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to this issue, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

With regard to the remaining issues on appeal, pre-decisional notice letters dated in April 2008 (increased rating), January 2009 (increased rating) and February 2009 (service connection for bladder, kidneys, and foot disorders) complied with VA's duty to notify the Veteran with regards to those claims.  These letters apprised the Veteran of what the evidence must how to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  

Although the second letter issued in February 2009 (for kidney and bilateral foot disorder claims) did not provide the criteria necessary to substantiate a claim for service connection on a secondary basis, the first letter issued in February 2009 (for the bladder claim) did so.  Further, the Veteran's full participation in this appeal, including his testimony at the July 2011 hearing, show that he had actual knowledge of the evidence required to substantiate claims for service connection on a secondary basis.  Additionally, the Veteran has been represented by a veterans' service organization (VSO) throughout this appeal.  Furthermore, the Board acknowledges that the Veteran has not been provided notice regarding how to substantiate the de novo issue of service connection for a bilateral eye disorder.  However, the Veteran has also demonstrated actual knowledge with regards to this claim and has participated fully in this appeal.  Therefore, the Board finds that a remand to issue VCAA notice with regards to the issues of entitlement to service connection for eye, bladder, kidney, and bilateral foot disabilities on a secondary basis is not needed.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Additionally, the letters dated in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the January 2009 letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  This was followed by multiple readjudications of the increased rating claim and issuance of a statement of the case (SOC) in January 2010 and a supplemental statement of the case (SSOC) in June 2010.

Regarding VA's duty to assist, the RO obtained the Veteran's, service treatment records (STRs), post-service medical records, and secured examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

Pertinent VA examinations/opinions with respect to the issues on appeal were obtained in April 2008 (diabetes mellitus and complications), August 2009 (diabetes mellitus and complications-including a January 2010 addendum) and December 2009 (eye disorder).  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The April 2008, August 2009, and December 2009 VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges that the Veteran testified that his diabetes mellitus had worsened since the last examination in August 2009.  However, the Board notes that the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In Palczewski, the Court noted that the veteran did not submit additional evidence showing a change in his condition, nor did he allege at a hearing that the condition had worsened.  Further, the Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, 21 Vet. App. at 183.  In this case, the Veteran submitted additional private treatment records dated through July 2011 showing treatment for his diabetes mellitus, type II and the symptomatology associated with that disability.  Furthermore, as discussed in detail below, the next higher rating requires the regulation of activities and the Veteran provided testimony pertinent to that effect.  In other words, the lay evidence and the additional treatment records dated through July 2011 are sufficient to show the severity of the Veteran's diabetic disability and a remand to obtain a new examination is not necessary.
Accordingly, VA has no duty to inform or assist that has not been met.

II.  Analysis

	A. New and Material Evidence-Bilateral Eye Disorder

Service connection for a bilateral eye disorder was initially denied in February 2004 because the evidence did not show that the Veteran had a bilateral eye disorder related to his service-connected diabetes mellitus, type II.  After receiving notice of the February 2004 decision, the Veteran did not initiate an appeal of that denial.  Later, in March 2008, however, he applied to have his claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the February 2004 rating decision consisted of the Veteran's STRs, private treatment records dated from June 1990 to August 2003, VA examinations in November 2003 and January 2004, and the Veteran's contentions.  His STRs showed that he had visual defects on his pre-induction examination in October 1966.  No eye disorder was diagnosed.  His discharge examination in July 1969 revealed clinically normal eyes.  At the November 2003 VA examination, the Veteran reported having some eye vision changes, mostly with reading.  He did have cataracts in the past.  With reading, his eyes would start to water.  The examiner did not believe that those were changes from diabetes.  At the January 2004 VA eye examination, the Veteran reported having cataract surgery 15 years earlier.  Examination revealed no evidence of diabetic retinopathy.  The Veteran was diagnosed with pseudophakia, oculus uterque and diabetes mellitus without diabetic retinopathy.  

Accordingly, at the time of the denial of the claim for service connection for a bilateral eye disorder in February 2004, the claims folder contained no competent evidence of bilateral eye disorder associated with the Veteran's service-connected diabetes mellitus, type II.  Thus, the RO, in February 2004, denied the claim of service connection for a bilateral eye disorder on a secondary basis.  The Veteran did not appeal the RO's decision, and the denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

In reaching the conclusion that the February 2004 decision is final, the Board is cognizant of the Federal Circuit's recent holding in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contained new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).  In this regard, the Board notes that submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement.  38 C.F.R. § 20.304 (2011).  However, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2011).  In reviewing the claims folder, no new evidence was received between the February 2004 rating decision and the 2008 claim.  Therefore, the February 2004 rating decision is final.  

The relevant evidence received since the February 2004 denial consists of private treatment records dated through July 2011; VA examinations in April 2008, August 2009 and December 2009; and the Veteran's contentions, including his testimony at the July 2011 hearing.  The August 2009 VA examination showed that the Veteran had a progressive loss of vision thought to be a complication of diabetes.  A full eye examination was recommended.  A VA eye examination in December 2009 did not reveal any complications.  

This newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for a bilateral eye disorder-namely, evidence that the Veteran has a progressive loss of vision that might be secondary to his service-connected diabetes mellitus, type II.  The Board concludes, therefore, that such additional evidence is both new and material.  Accordingly, the Board grants the Veteran's application to reopen this previously denied issue.  As the RO adjudicated the underlying issue of service connection for a bilateral eye disorder, the Veteran will not be prejudiced by the Board's adjudication of the de novo claim below.

	B.  Service Connection

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b)

		1.  Bilateral Eye Disorder

The Veteran contends that he has a bilateral eye disorder that is secondary to his service-connected diabetes mellitus, type II.  

As noted above, the Veteran was afforded a VA examination for his diabetes mellitus, type II and any associated complications in November 2003.  The Veteran reported having some eye vision changes, mostly with reading.  He did have cataracts in the past.  With reading, his eyes would start to water.  The examiner did not believe that those were changes from diabetes.  At the January 2004 VA eye examination, the Veteran reported having cataract surgery 15 years earlier.  Examination revealed no evidence of diabetic retinopathy.  The Veteran was diagnosed with pseudophakia, oculus uterque and diabetes mellitus without diabetic retinopathy.  

The Veteran was afforded a VA examination in April 2008 for his diabetes mellitus and any associated complications.  There were no symptoms of diabetic retinopathy.  Eye examination revealed normal reaction of pupils to light and accommodation bilaterally; normal visual acuity bilaterally; grossly normal visual fields bilaterally; normal fundoscopic examination bilaterally; and no contacts bilaterally.  The examiner noted bilateral cataract removal and lens implants.  No diagnosis of a bilateral eye disorder was made.  

At an August 2009 VA examination for his diabetes mellitus and any associated complications, the Veteran reported having a progressive loss of vision.  The examiner opined that it was a complication of the Veteran's diabetes, but recommended an eye examination for full details.  At a VA eye examination in December 2009, a visual fields examination was without complications.

The Veteran testified at his July 2011 hearing that no doctor had told him that he had retinopathy.  Additional treatment records dated through July 2011 submitted after the Veteran's hearing did not show the diagnosis of any bilateral eye disorder, to include diabetic retinopathy.  

Based on a review of the evidence, the Board finds that service connection for a bilateral eye disorder as secondary to the service-connected diabetes mellitus, type II is not warranted.  Initially, the Board finds that the evidence does not support a finding of a diagnosis of a current bilateral eye disorder.  Although the Veteran has been shown to have progressive loss of vision, none of his pertinent post-service treatment records show a diagnosis of a chronic bilateral eye disorder.  In fact, the Veteran himself admitted that no physician has told him that he has diabetic retinopathy.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  See also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a bilateral eye disability at any time during the appeal period.  

The Board acknowledges the Veteran's belief that he has a bilateral eye disorder that is secondary to his service-connected diabetes mellitus, type II.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion regarding the diagnosis of a bilateral eye disorder.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1) (2011).  Thus, the Veteran's own assertions as to a diagnosis of a disability have no probative value.
Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral eye disorder as secondary to the service-connected diabetes mellitus, type II.  At no time since the Veteran filed his claim for service connection for a bilateral eye disorder in March 2008 has a diagnosed bilateral eye disorder, been shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for a bilateral eye disorder, as secondary to the service-connected diabetes mellitus, type II, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  

		2.  Bladder Disorder

The Veteran contends that he has a bladder disorder that is related to his service-connected diabetes mellitus, type II.  

At a VA examination for his diabetes mellitus in November 2003, the Veteran denied overt symptoms or problems with his diabetes mellitus.  He did not report any urinary symptoms or problems.  No diagnosis of a bladder disorder was made.  He did not report any urinary symptoms or problems at the April 2008 VA examination; he denied any urinary incontinence treatment.  No diagnosis of a bladder disorder was made.  At a VA examination for his diabetes mellitus in August 2009, the Veteran reported urinary frequency, urgency, and incontinence.  However, no diagnosis of a bladder disorder was made.  

At his July 2011 hearing, the Veteran testified seeing a private urologist for his bladder; he submitted those records in July 2011.  However, such records dated through July 2011 fail to show the diagnosis of any bladder disorder.  They do show complaints of urinary incontinence.  A urinalysis associated with a cytoscopy in May 2011 did not reveal any diagnosis of bladder disorder.  Ketones, blood, nitrate, leukocyte, and protein were all negative.  No epithelial cells or bacteria were found.  The cytoscopy revealed no evidence of any bladder stones, bladder mass, any erythema, any diverticula, or cellules.  The orifices appeared normal.  A record dated in June 2011 shows that the Veteran's diabetes probably contributed to his urinary frequency; it was recommended that the Veteran get his diabetes mellitus under better control.  However, the urinalysis was negative except for 500 glucose.  The Veteran was diagnosed with history of urinary frequency and incontinence with glucosuria.  

Based on a review of the evidence, the Board finds that service connection for a bladder disorder, as secondary to the service-connected diabetes mellitus, type II is not warranted.  Initially, the Board finds that the evidence does not support a finding of a diagnosis of a current bladder disorder.  None of the pertinent treatment records show a diagnosis of a bladder disorder.  Although the Veteran has reported having urinary symptoms, no underlying disorder to account for his urinary frequency, incontinence, and glucosuria has been diagnosed.  The Board observes that glucosuria is the presence of glucose in the urine as opposed to any bladder disorder.  See Dorland's Illustrated Medical Dictionary 801, 805 (31st ed. 2007).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  See also Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a bladder disability at any time during the appeal period.  

The Board acknowledges the Veteran's belief that he has a bladder disorder that is secondary to his service-connected diabetes mellitus, type II.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion regarding the diagnosis of a bladder disorder.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Thus, the Veteran's own assertions as to a diagnosis of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bladder disorder, as secondary to the service-connected diabetes mellitus, type II.  At no time since the Veteran filed his claim for service connection for a bladder disorder in November 2008 has a diagnosed bladder disorder, been shown.  See Brammer at 225.  See also McClain, 21 Vet. App. 319.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for a bladder disorder, as secondary to the service-connected diabetes mellitus, type II, is denied.  See 38 U.S.C.A §5107.  

      3.  Kidney Disorder

The Veteran contends that he has a kidney disorder that is related to his service-connected diabetes mellitus, type II.  

At a VA examination for his diabetes mellitus in November 2003, the Veteran denied overt symptoms or problems with his diabetes mellitus.  After obtaining blood work, no diagnosis of a kidney disorder was made.  He denied symptoms of diabetic nephropathy at the April 2008 VA examination.  At a VA examination for his diabetes mellitus in August 2009, the Veteran denied any symptoms of diabetic nephropathy.  No diagnosis of a kidney disease was made.  At his July 2011 hearing, he testified seeing a private urologist for his kidney; he submitted those records in July 2011.  However, such records dated through July 2011 fail to show the diagnosis of any kidney disorder.  They do show complaints of urinary incontinence.  In this regard, the Board observes that it appears that, when the Veteran reports having kidney problems, he refers to urinary problems.  As discussed in detail above, the Board finds that service connection for a bladder disorder is not warranted.  

Based on a review of the evidence, the Board finds that service connection for a kidney disorder, as secondary to the service-connected diabetes mellitus, type II is not warranted.  Initially, the Board finds that the evidence does not support a finding of a diagnosis of a current kidney disorder.  None of the pertinent post-service treatment records show a diagnosis of a kidney disorder.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a kidney disability at any time during the appeal period.  

The Board acknowledges the Veteran's belief that he has a kidney disorder related to his service-connected diabetes mellitus, type II. However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion regarding the diagnosis of a kidney disorder. Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1). The Veteran's own assertions as to a diagnosis of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a kidney disorder, as secondary to the service-connected diabetes mellitus, type II.  At no time since the Veteran filed his claim for service connection for a kidney disorder in February 2009 has a diagnosed kidney disorder been shown.  See Brammer at 225.  See also McClain, 21 Vet. App. 319.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for a kidney disorder, as secondary to the service-connected diabetes mellitus, type II, is denied.  See 38 U.S.C.A §5107.  

		4.  Bilateral Foot Disorder

The Veteran contends that he has a bilateral foot disorder that is secondary to his service-connected diabetes mellitus, type II.  According to private treatment records dated in June 2003, the Veteran had mild callusing on the balls of feet and heels bilaterally.  He had decreased sensation to monofilament on callous areas.  Other sites on the soles of the feet were within normal limits.  At the November 2003 VA examination, the Veteran reported occasional numbness and tingling in his right foot; the examiner opined that it might be early signs of peripheral neuropathy but that it was too early to tell at that time.  Examination revealed no nonhealing ulcers.  The Veteran was neurovascularly intact with normal sensation to his feet.  No diagnosis of a bilateral foot disorder was made.

At the April 2008 VA examination, no foot symptoms were reported.  Examination revealed decreased dorsalis pedis pulses bilaterally.  There were no ulcers on the extremities.  The Veteran's lower extremities were red and absent hair.  The Veteran had some sensory loss of light touch and vibratory sense of the plantar surface of the left foot.  He also had some loss of light touch and vibratory sense on the right side.  Following examination, no bilateral foot disorder was diagnosed.  

The Veteran reported loss of sensation at the August 2009 VA examination.  He had decreased dorsalis pedis pulses bilaterally.  Temperature of his lower extremities was normal; skin color was mottled; and trophic changes consisted of thin skin.  He had no ulcers.  Following examination, the Veteran was diagnosed with bilateral lower extremity neuropathy; a separate bilateral foot disorder was not diagnosed.  The Board observes that a January 2010 rating decision granted service connection for peripheral neuropathy of the lower extremities based on the results of the August 2009 VA examination.  The Veteran testified that his feet were getting numb and tingling all the time.  None of the Veteran's pertinent treatment records show a diagnosis of a bilateral foot disorder other than the service-connected peripheral neuropathy of his lower extremities.

Based on a review of the evidence, the Board finds that service connection for a bilateral foot disorder, as secondary to the service-connected diabetes mellitus, type II is not warranted.  Initially, the Board finds that the evidence does not support a finding of a diagnosis of a current bilateral foot disorder.  None of the pertinent post-service treatment records show a diagnosis of a bilateral foot disorder other than the already service-connected peripheral neuropathy of the lower extremities.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  See also Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a bilateral foot disability (other than the service-connected peripheral neuropathy of the lower extremities) at any time during the appeal period.  To the extent that the Veteran's reported complaints are numbness and tingling, the Board reiterates that the Veteran has been awarded service connection for peripheral neuropathy of his lower extremities.

The Board acknowledges the Veteran's belief that he has a bilateral foot disorder that is secondary to his service-connected diabetes mellitus, type II.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion regarding the diagnosis of a bilateral foot disorder.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Thus, the Veteran's own assertions as to a diagnosis of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral foot disorder as secondary to the service-connected diabetes mellitus, type II.  At no time since the Veteran filed his claim for service connection for a bilateral foot disorder in February 2009 has a diagnosed bilateral foot disorder (aside from the service-connected of the lower extremities) been shown.  See Brammer at 225.  See also McClain, 21 Vet. App. 319.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for a bilateral foot disorder, as secondary to the service-connected diabetes mellitus, type II, is denied.  See 38 U.S.C.A §5107.  

	C.  Increased Rating-Diabetes Mellitus, Type II

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  
The Court has held that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, the Board has found that staged ratings are not warranted in this claim.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Specifically, the Veteran contends that he is entitled to a rating in excess of 20 percent for his diabetes mellitus, type II, due to the severity and frequency of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examinations conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, service connection has been granted for diabetes mellitus, type II.  This service-connected disability is rated as 20 percent disabling under 38 C.F.R. § 4.119, DC 7913, which evaluates impairment resulting from diabetes mellitus.  

Specifically, pursuant to DC 7913, diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  38 C.F.R. § 4.119, DC 7913 (2011).

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Id.
Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  Id.

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet is assigned a 20 percent disability rating.  Id.

Diabetes mellitus requiring restricted diet only is assigned a 10 percent disability rating.  Id.

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  Id at Note (1).  In this case, as the Veteran filed separate claims for bilateral eye, bladder, kidney, and bilateral foot disorders as complications to diabetes mellitus, type II, the Board has addressed them separately. 

The Board notes that "regulation of activities" is defined in DC 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  In Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007), the Court held that medical evidence is required to show that occupational and recreational activities have been restricted. 

In the present appeal, the Veteran was afforded a VA examination in April 2008.  He reported taking insulin in addition to oral hypoglycemic agents.  He denied episodes of hypoglycemic reactions or ketoacidosis.  He was on a restricted diet but was not restricted in his ability to perform strenuous activities.  No compensable complications for separate evaluations were diagnosed.  

At a VA examination in August 2009, the Veteran reported taking oral medications.  He denied any history of hypoglycemic reactions or ketoacidosis.  He had to follow a restricted diet and was not restricted in his ability to perform strenuous activities.  No compensable complications for separate evaluations were diagnosed.  

Private treatment records dated through July 2011 do not show that the Veteran was required to restrict strenuous activities.  A record dated in July 2010 shows that the Veteran was working out in his yard.  In December 2010, the Veteran was shown to have weakness due to a stroke.  In May 2011, the Veteran reported that he was working seven days a week, but was unsure if he could handle the towmotors as he was not getting enough help.  The Veteran testified at his July 2011 hearing that he was unable to do strenuous activity.

Based on a review of the evidence, the Board finds that a rating in excess of 20 percent for service-connected diabetes mellitus is not warranted.  Here, the evidence shows that the Veteran requires an oral hypoglycemic agent, insulin, and a restricted diet to treat his diabetes mellitus, which warrants the assigned 20 percent rating.  However, the Board finds that the evidence does not show that the Veteran's diabetes mellitus requires him to avoid strenuous occupational and recreational activities.

The Board acknowledges the Veteran's testimony that he is required to restrict his activities.  However, the Veteran's pertinent treatment records do not show that he is required to avoid strenuous occupational and recreational activities due to his diabetes mellitus, type II.  As noted above, the Court has held that that medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho, 21 Vet. App. 360.  In this case, the medical evidence of record fails to show that the Veteran's occupational and recreational activities have been restricted to treat his diabetes mellitus, type II.  The Board finds that the preponderance of the evidence, as is indicated by the Veteran's treatment records dated through July 2011, do not indicate that his diabetes mellitus, type II, requires the restriction of activities.  Thus, the criteria for a 40 percent rating for this service-connected disability have not been met.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's diabetic symptoms warrant a rating in excess of the currently-assigned 20 percent evaluation.  The Board finds, therefore, that the evidence of record does not support the criteria required for the next higher rating of 40 percent for this service-connected disability.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that the Veteran's diabetes mellitus, type II, has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.  

In this regard, the Board notes that it is undisputed that the Veteran's diabetes mellitus, type II has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. § 4.10.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Moreover, although the Veteran has submitted evidence of a medical disability, and a made claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected diabetes mellitus, type II.  Thus, the issue of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

New and material sufficient to reopen a previously denied claim for service connection for a bilateral eye disorder, as secondary to the service-connected diabetes mellitus, type II, having been received, the appeal is granted to this extent only.  

Entitlement to service connection for a bilateral eye disorder, as secondary to the service-connected diabetes mellitus, type II, is denied.

Entitlement to service connection for a bladder disorder, as secondary to the service-connected diabetes mellitus, type II, is denied.

Entitlement to service connection for a kidney disorder, as secondary to the service-connected diabetes mellitus, type II, is denied.

Entitlement to service connection for a bilateral foot disorder, as secondary to the service-connected diabetes mellitus, type II, is denied.

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II is denied.



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


